DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-15 and 20, in the reply filed on 28 July 2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 1 recites the limitation “A strain tolerant particle comprising: Si, Si monoxide, Sn, or Sn oxide.” Claim 10, which is dependent on claim 1, recites the limitation wherein the particle comprises polydimethylsiloxane. 
In [0026]-[0031] of the instant specification, Applicant discloses that polydimethylsiloxane is a precursor material that contains the source of the voided storage material (e.g. Si and/or Sn based materials). Specifically, Applicant discloses that the long chain molecules within the polydimethylsiloxane droplet break down and convert to SiO while gas within the droplet forms voids [0032]. It is therefore unclear whether claim 10 refers to the precursor material, or if the PDMS is required in the final product, as the specification refers to the precursor.

Regarding claim 11, Applicant discloses that an alternative precursor includes diphenylsiloxane [0031]. It is similarly unclear whether claim 11 refers to the precursor material, or if the diphenylsiloxane is required in the final product, as the specification refers to the precursor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al. (US 20120100438 A1).

Regarding claim 1, Fasching teaches an electrode material composite structure 100 comprised of a porous silicon base material 120 and a shell 140 encapsulating the base material ([0029], Fig. 1). Fasching additionally teaches that silicon materials swell during lithiation and that the porosity of the base material should be sufficient to accommodate the additional volume [0030]. The shell is configured to mechanically constrain the porous base structure during lithiation such that the shell does not undergo plastic deformation while the base material expands and contracts [0034]. The expansion and contraction of the base material is thus accommodated by the pores in the base material wherein the porosity may reach as low as 5% when the active material is lithiated and at operation capacity [0039]. 
The pores in the base material may be formed via metal-assisted etching in which p-doped wafers are etched using a HF-based etch solution that also contains Ag [0056]. The Ag ions nucleate and drive the etch process producing nanowires with porosity ranging from 30% to 90% depending on a number of variables including the level of p-type doping in the silicon, etch time, temperature and concentration of the etchant solution, among others [0056]. A porosity of 30% to 90% corresponds with a volume percentage of 10% to 70% for the walls of the material because the volume percentage of the porous base material consists of walls and pores and porosity is the proportion of the pores’ volume.
Although, the walls of the base material 120 comprise between 10% to 70% volume of the base material, the volume percentage of the walls of the base material 120 is lower than 10% to 70% when considered with the total composite structure. In particular, Fasching teaches that a volume ratio of the porous base structure to the shell is at least about ten [0007]. In the case where the volume ratio is ten, the walls of the base material comprise between about 9% and about 64% of the total composite structure. Fasching thus renders obvious the claim limitation “the walls being between 10-90% of a total volume of the particle” because the Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Fasching therefore renders obvious the claim limitations “A strain tolerant particle (electrode material composite structure 100) comprising:
	a plurality of walls surrounding a plurality of voids (the base material 120 is formed as walls surrounding a plurality of pores 130), the walls being between 10-90% of a total volume of the particle (the walls are between about 9% and about 64% of a total volume of the composite structure); and
	Si, Si monoxide, Sn, or Sn oxide;
	wherein the particle is configured to stay within 50 volume % during lithiation and delithiation.” The pores of Fasching accommodate the volumetric expansion of the base material while the shell does not deform, as set forth above. This configuration means that the composite structure overall is configured to expand about 0 volume % during lithiation and delithiation. 

Regarding claim 2, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching further teaches that pores of the porous base can be interconnected (i.e. an open-cell structure) or separated (i.e. a close-cell structure) [0041]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the pores of the composite structure of Fasching such that the pores are separated with a reasonable expectation of success. 
Modified Fasching therefore renders obvious the claim limitation “wherein the plurality of voids are closed cells.”

Regarding claim 3, Fasching renders obvious the claim limitations of the particle according to claim 1.  Fasching further teaches that pores of the porous base can be interconnected (i.e. an open-cell structure) or separated (i.e. a close-cell structure) [0041]. In the case of open cells, the pore sizes need to be sufficiently small to avoid substantial filling of the pores during formation of the shell [0041].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the pores of the composite structure of Fasching such that the pores are interconnected with appropriate pore sizes with a reasonable expectation of success. 
Modified Fasching therefore renders obvious claim limitation “wherein the plurality of voids are open cells.”

Regarding claim 5, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching further renders obvious the claim limitation “wherein the plurality of walls are between 20 and 50% of the total volume of the particle” because the claimed range lies inside the range disclosed by Fasching of about 9% to about 64%. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 6, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching further teaches that an average distance between pores in the porous base is between about 10 nanometers and 100 nanometers for the initial porous base structure [0042]. This average distance determines the wall thicknesses formed by the high capacity active materials between the pores [0042].
Fasching therefore renders obvious the claim limitation “wherein the plurality of walls have a thickness of between 50 and 150 nm” because the claimed range and range disclosed by Fasching are overlapping. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 7, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching also reads on the claim limitation “wherein the particle is coated with carbon” because the particle is comprised of a carbon shell (Fig. 1).

Regarding claim 8, Fasching renders obvious the claim limitations of the particle according to claim 1. As mentioned previously, the pores of Fasching accommodate the volumetric expansion of the base material while the shell does not deform, as set forth above. This configuration means that the composite structure overall is configured to expand about 0 volume % during lithiation and delithiation. Fasching therefore reads on the claim limitation “wherein the particle is configured to stay within 10 volume % during lithiation and delithiation.”

Regarding claim 9, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching further teaches that the porous base structure may include other high capacity active materials in addition to silicon, such as titanium oxide [0038].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous base structure of Fasching such that it further comprised titanium oxide, as taught by Fasching, with a reasonable expectation of success.
Modified Fasching therefore renders obvious the claim limitation “wherein the particle further comprises a transition metal” because titanium is a transition metal.

Regarding claims 10 and 11, Fasching renders obvious the claim limitations of the particle according to claim 1. As mentioned above in the 112(b) rejections of claims 10 and 11, it appears that Applicant intends to claim wherein polydimethylsiloxane and diphenylsiloxane, respectively, are precursor materials for forming the Si, Si monoxide, Sn, or Sn oxide in the strain tolerant particle according to claim 1. Claims 10 and 11 will therefore be interpreted as product-by-process claims in which the product, the particle, is manufactured in a process wherein the Si, Si monoxide, Sn, or Sn oxide is formed from the claimed precursor material.
The Courts have held that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Product-by-process claims are thus not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113(I).
In this case, the processes utilizing precursor materials polydimethylsiloxane and diphenylsiloxane generate a void structure wherein a silicon-based material is the voided storage material ([0032] of the instant Specification). The particle disclosed by Fasching comprised of a voided silicon storage material renders obvious the void structure as set forth above in the analysis of claim 1. Therefore, the processes utilizing precursor materials polydimethylsiloxane and diphenylsiloxane do not impart distinctive structural characteristics to the claimed particle. Fasching thus renders obvious the particles of claims 10 and 11.


Regarding claim 12, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching additionally teaches that the composite structure may be formed as particles with low aspect ratios and/or rods, tubes, wires with an average principal dimension of between about 0.5 µm and 10 µm [0036]. In the case of low aspect ratios, the composite may be formed by crushing the high aspect ratio structures in a ball mill [0057].
 It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the composite structure of Fasching as a low aspect ratio particle via crushing in a ball mill, as taught by Fasching, with a reasonable expectation of success.
Modified Fasching therefore renders obvious the claim limitation “A powder formed from a plurality of the particle of Claim 1” because the low aspect ratio particles formed in a ball mill would be recognized by one of ordinary skill in the art as a powder.

Regarding claim 13, Modified Fasching renders obvious the claim limitations of the powder according to claim 12. As mentioned above, Fasching teaches that the low aspect ratio particles may have a principle dimension, i.e. diameter, between 0.5 µm and 10 µm [0036].
Modified Fasching therefore renders obvious the claim limitation “wherein a D50 of the powder lies between 0.2 and 100 µm” because the range disclosed by Fasching is entirely encompassed by the claimed range such that the D50 of the powder is also within the claimed range.

Regarding claim 14, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching further discloses that the composite structure may be formed on a current collector as a negative electrode [0030].
Fasching therefore reads on the claim limitation “An anode formed from the particle of Claim 1.”

Regarding claim 15, Fasching renders obvious the claim limitations of the anode according to claim 14. Fasching further discloses an electrochemical stack 500 that uses electrodes comprised of the composite structure [0074].
Fasching therefore reads on the claim limitation “A battery formed from the anode of claim 14.”

Regarding claim 20, Fasching discloses “A strain tolerant particle comprising: 
a composition comprising: 
silicon; 
a transition metal; and 
a plurality of walls surrounding a plurality of voids, the walls being between 10-90% of a total volume of the particle;
wherein the particle is configured to stay within 50 volume % during lithiation and delithiation” as set forth in the analysis of claim 9.
Fasching further teaches that the porous base structure may include one or more high capacity active materials, such as silicon, silicon oxides, and titanium oxides, among others [0038].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porous base structure of Modified Fasching such that, in addition to silicon and titanium oxide, it further comprised silicon oxides (i.e. silica), as taught by Fasching, with a reasonable expectation of success in providing an active material with a suitably high capacity.
Modified Fasching therefore renders obvious the claim limitation “a composition comprising: silicon; a transition metal; and silica.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al. (US 20120100438 A1) as applied to claim 1 above and further in view of Ramasubramanian et al. (US 20200335754 A1).

Regarding claim 4, Fasching renders obvious the claim limitations of the particle according to claim 1. Fasching further teaches that the pores may be open or closed pores [0041]. Fasching also teaches that problems may occur from volumetric expansion and contraction due to the damage that can be imparted on the solid electrolyte interface layers [0028]. Accordingly, it is preferred that the solid electrolyte interface layer is formed on the surface of the shell where it may be protected [0029]. 
Fasching does not disclose wherein the pores are a mixture of open pores and closed pores.
Ramasubramanian discloses a negative electrode active material layer 49 microstructured to provide a significant void volume fraction to accommodate volume expansion and contraction [0099]. Ramasubramanian further discloses that the layer may be porous silicon [0101] and that the method of formation for the pores may result in microporous, microporous, or mesoporous material layers [0100]. The void volume may comprise open or closed voids or a combination thereof. Open voids allow for greater interfacial surface area for the carrier ions whereas closed voids tend to be less susceptible to forming a solid electrolyte interface [0100]. Accordingly, Ramasubramanian teaches that it is preferred to have a combination of open and closed voids [0100].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composite structure of Fasching such that the pores are comprised of both open and closed pores, as taught by Ramasubramanian, with a reasonable expectation of success in providing both sufficient interfacial surface area for the carrier ions as well as preventing the formation of a solid electrolyte interface on the porous structure.
Modified Fasching therefore renders obvious the claim limitation “wherein the plurality of voids are a mixture of closed cells and open cells.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tolbert et al. (US 20130078508 A1) discloses a nanostructured anode 14 formed from porous silicon nanowires 24 demonstrating improved cycle lifetimes due to free space in the nanoscale materials [0008], [0045]. The porous silicon nanowires each contain pores throughout which enables the structure to undergo a large volume change upon lithium uptake and removal over a large number of charge/discharge cycles without physical damage to the anode 14 [0047]. In particular, the embodiment illustrated in Fig. 1E shows a powder 40 with nanometer-sized pores 42 [0080].
Gayden (US 20180277849 A1) discloses an anode component for a lithium-ion cell formed using an atmospheric plasma deposition [0013]. The anode component is manufactured as a plasma-deposited layer 10 of metal particles 12 carrying active anode material (e.g. SiOx) particles on a substrate 16 [0040]. The porous layer is formed from a siloxane precursor [0026].
Ozkan et al. (US 20160285090 A1) discloses a silicon oxide nanotube electrode formed from polydimethylsiloxane [0019]-[0020]. Ozkan teaches that polydimethylsiloxane is an ideal precursor for templated deposition of SiO2 due to the vapor it produces and because it is non-toxic and environmentally benign [0020]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728